Reasons for Allowance

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-10 are allowed.

Tung (US 2020/0174054) is believed to be the closest related prior art.  The reference teaches a pipeline for delivering a fluid susceptible to building a static charge.  The pipe is grounded to discharge the buildup of charge.  The static electricity built up in the fluid is measured and detected by a controller and displayed.  However, the reference does not teach that the controller determines the electrostatic value of the fluid measured by the electrostatic measuring device being greater than a predetermined value, the controller opens the solenoid valve to allow the fluid passing through the fluid destaticizer to eliminate an electrostatic charge in the fluid.

	Lu (US 2017/0127503) teaches a fluid delivery system wherein a valve has been installed.  The valve comprises an electrode in contact with the fluid which is coupled to ground which removes static electricity from the fluid.  The valve is periodically opened to reduce the static build up in the fluid.  However, the reference doesn’t teach a controller that determines the electrostatic value of the fluid measured by the electrostatic measuring device being greater than a predetermined value, the controller opens the solenoid valve to allow the fluid passing through the fluid destaticizer to eliminate an electrostatic charge in the fluid.

Beck (US 3,753,102) teaches a system for detecting an electrostatic charge in flowing materials through a pipe.  A sensor detects the electrostatic charge and sends to reading to an alarm or control circuit.  However, none of the references teach controller determines the 

Kamoto (US 4,309,661), Seppa (US 5,824,914) Wei (S 2020/0236766) and Tung (US 2021/0199704) teaches systems to detect a static electric build up in a pipe or a system to discharge the build up to ground.  However, none of the references teach a controller that determines the electrostatic value of the fluid measured by the electrostatic measuring device is greater than a predetermined value, the controller opens the solenoid valve to allow the fluid passing through the fluid destaticizer to eliminate an electrostatic charge in the fluid.

The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowable because the prior art of record does not teach or fairly suggest an active fluid static elimination system comprising all the features as recited in the claims and in combination with the controller determining the electrostatic value of the fluid measured by the electrostatic measuring device being greater than a predetermined value, the controller opens the solenoid valve to allow the fluid passing through the fluid destaticizer to eliminate an electrostatic charge in the fluid.

Claims 2-10 are allowable as they depend from claim 1, which is also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571)270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	


/Scott Bauer/
Primary Examiner, Art Unit 2839